EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-107329 on Form S-8 of Westamerica Bancorporation of our report dated June 17, 2011, on the 2010 financial statements of the Westamerica Bancorporation Tax Deferred Savings/Retirement Plan (ESOP) appearing in the 2012 Annual Report on Form 11-K of the Westamerica Bancorporation Tax Deferred Savings/Retirement Plan (ESOP). /s/ Perry-Smith LLP Perry-Smith LLP Sacramento, California June 20, 2013
